DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-11 of copending Application No. 15/113,437 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are practically identical to claims 1-11 of the co-pending application with the only difference being claims 1-20 includes wireless communication between the first apparatus and second apparatus, which is an obvious feature.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7-10 and 17-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Specifically, the subject matter recited in claims 7 and 17 are already covered by claims 1 and 11 since claims 1 and 11 establishes that “the first data communication unit is configured to wirelessly communicate the second signal part of the binaural audio signal to the second data communication unit”. Thus, claims 7 and 17 fails to further limit the subject matter of the claims upon which it depends. Claims 8-10 and 18-20 are rejected for their dependencies on claims 7 and 17. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1-2 and 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Newham (US 2013/0316642) in view of Vavrus et al. (US 2014/0348367), hereon referred to as Vavrus.

Regarding claim 1, Newham teaches a multifunctional earphone system for sports activities (FIG. 1), the system comprising:
a first apparatus (FIG. 1 first earpiece 102) configured to be carried in one of a user's ears (FIG. 1 the first earpiece 102 is worn around a user’s ear), the first apparatus (FIG. 1 first earpiece 102) comprising a first data communication unit (para. [0041]-[0042] the first ear piece 102 includes a communication unit that allows the earpiece 102 to link with the second earpiece 104 and the wrist display 106) and a first loudspeaker (para. [0042] the earpiece 102 includes a speaker), and
a second apparatus (FIG. 1 second earpiece 104) configured to be carried in the user's other ear (FIG. 1 the first earpiece 104 is worn around a user’s ear), the second apparatus (FIG. 1 second earpiece 104) comprising a second data communication unit (para. [0041]-[0042] the second ear piece 104 includes a communication unit that allows the earpiece 104 to link with the second earpiece 102 and the wrist display 106) and a second loudspeaker (para. [0042] the earpiece 104 includes a speaker),
wherein the first data communication unit (para. [0041]-[0042] the communication unit of the first earpiece 102) is configured to wirelessly communicate the second signal part (para. [0042] the audio that is output through the second earpiece 104) of the binaural audio signal (para. [0042] the audio signal generated from both the first and second earpieces 102, 104) to the second data communication unit (para. [0043] the wrist display 106 may transmit the audio 
Vavrus teaches wherein a headset (FIG. 2 headset 14) comprises a sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) and a data processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36),
wherein the data processing unit (FIG. 4 processor 36) is configured to generate performance data (para. [0061] digital data from the real time performance sensors 42) based on measurement data acquired by the sensor unit (para. [0042] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14),
wherein the headset (FIG. 2 headset 14) further comprises a signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) configured to generate an audio signal (FIG. 2 the audio signal from the headset 14) based on the performance data (para. [0061] & [0083] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14).

One of ordinary skill would have been motivated to include this modification to provide information in real time without impeding the athlete’s performance (para. [0005)).

Regarding claim 2, Newham in view of Vavrus teaches the system according to claim 1.
Vavrus further teaches wherein the audio signal (FIG. 2 the audio signal from the headset 14) generated by the signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) comprises a signal component that is indicative of a value of the performance data (para. [0061] & [0083] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14; the audio outputted through the headset might tell the athlete of his heart rate or finished laps).

Regarding claim 11, Newham teaches a multifunctional earphone system (FIG. 1) for sports activities, the system comprising: 
a first apparatus (FIG. 1 first earpiece 102) having a first housing (FIG. 1 illustrates the first earpiece 102 having a housing) configured to be carried in one of a user's ears (para. [0041] the first earpiece 102 is an earpiece configured to be worn in the user’s ear), the first apparatus 
a second apparatus (FIG. 1 second earpiece 104) having a second housing (FIG. 1 illustrates the second earpiece 104 having a housing) configured to be carried in the user's other ear (para. [0041] the second earpiece 104 is an earpiece configured to be worn in the user’s ear), the second apparatus (FIG. 1 second earpiece 104) comprising a second data communication unit (para. [0041]-[0042] the second ear piece 104 includes a communication unit that allows the earpiece 104 to link with the second earpiece 102 and the wrist display 106) and a second loudspeaker within the second housing (para. [0042] the earpiece 104 includes a speaker), and 
wherein the first data communication unit (para. [0041]-[0042] the communication unit of the first earpiece 102) is configured to wirelessly communicate the second signal part of the binaural audio signal (para. [0042] the audio that is output through the second earpiece 104) to the second data communication unit (para. [0043] the wrist display 106 may transmit the audio and/or control streams to the first earpiece 102, which may receive the wireless transmission and transmit a stream to the second earpiece 104); however, Newham is silent to wherein at least one of the first apparatus and the second apparatus comprises a sensor unit and a data processing unit, wherein the data processing unit is configured to generate performance data based on measurement data acquired by the sensor unit, wherein the first apparatus further comprises a signal processing unit configured to generate a binaural audio signal based on the performance data, the binaural audio signal comprising a first signal part to be output by the first loudspeaker 
Vavrus teaches wherein a headset (FIG. 2 headset 14) comprises a sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) and a data processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36),
wherein the data processing unit (FIG. 4 processor 36) is configured to generate performance data (para. [0061] digital data from the real time performance sensors 42) based on measurement data acquired by the sensor unit (para. [0042] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14),
wherein the headset (FIG. 2 headset 14) further comprises a signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) configured to generate an audio signal (FIG. 2 the audio signal from the headset 14) based on the performance data (para. [0061] & [0083] the digital data from the real time performance sensors 42 are received and translated into audio which would be outputted through the headset 14), and wherein the performance data (para. [0061] digital data from the real time performance sensors 42) comprises values descriptive of a sports activity (para. [0051] the real time performance sensors 42 may count laps which may be indicative of swimming or running) and values descriptive of the user (para. [0051] the real time performance sensors 42 may monitor the user’s heart rate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Newham to include wherein a headset 
One of ordinary skill would have been motivated to include this modification to provide information in real time without impeding the athlete’s performance (para. [0005)).

Claim 12 is rejected for similar reasons as claim 2. 

Claim 3-10 and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Newham in view of Vavrus and Ruwe et al. (US 2014/0079257), hereon referred to as Ruwe.

Regarding claim 3, Newham in view of Vavrus teaches the system according claim 2; however, Newham and Vavrus are silent to wherein the signal processing unit is further configured to generate the binaural audio signal such that a spatial position of the signal component is dependent on the value of the performance data.
Ruwe teaches wherein the signal processing unit (FIG. 7 processor 354) is further configured to generate the audio signal (para. [0032] the warning signal) such that a spatial position (para. [0032] the presence of the warning signal) of the signal component is dependent on the value of the performance data (para. [0032] when a processor 354 determines that the sensor data indicates a problem, such as hypoxia or CO poisoning, it injects a warning signal into the crossover conductor 46, causing the warning to be output by the acoustic driver 14 of the ear 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the signal processing unit is further configured to generate the binaural audio signal such 30 that a spatial position of the signal component is dependent on the value of the performance data, as taught by Ruwe.
One of ordinary skill would have been motivated to include this modification to detect problems such as hypoxia or CO poisoning (para. [0032]).

Regarding claim 4, Newham in view of Vavrus and Ruwe teaches the system according claim 3.
Ruwe further teaches wherein the spatial position (para. [0032] the presence of the warning signal) of the signal component relative to a plane is dependent on a difference between the value of the performance data and a predetermined reference value (para. [0032] the presence of the warning signal is dependent on the measure from the environmental sensors 352; the comparison can be from the measure of the environmental sensors 352 and the safe levels (e.g. oxygen levels)).

Regarding claim 5, Newham in view of Vavrus and Ruwe teaches the system according to claim 4.
Vavrus further teaches wherein the audio signal (FIG. 2 the audio signal from the headset 14) generated by the signal processing unit (FIG. 4 illustrates the components and circuitry that 
Ruwe teaches wherein the signal processing unit (FIG. 7 processor 354) is further configured to generate the audio signal in such a way that a spatial position of the further signal component is different from the spatial position of the signal component (para. [0032] when a processor 354 determines that the sensor data indicates a problem, such as hypoxia or CO poisoning, it injects a warning signal into the crossover conductor 46, causing the warning to be output by the acoust ic driver 14 of the ear cup 12; whether the warning signal is outputted by the acoustic driver 14 depicts the spatial position, for example, the presence of the warning signal from present to not present indicates a shift in the spatial position).

Regarding claim 6, Newham in view of Vavrus and Ruwe teaches the system according claim 5.
Vavrus further teaches wherein the signal processing unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a processor 36) is configured to modify pre-stored audio data in dependency on at least one value of the performance data (para. [0061] & [0083] as the digital data from the sensors 42 change, the values of the digital data will change indicating a change in performance data).

Regarding claim 7, Newham in view of Vavrus and Ruwe teaches the system according to claim 6.


Regarding claim 8, Newham in view of Vavrus and Ruwe teaches the system according to claim 7.
Vavrus further teaches wherein the sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) comprises a physiological sensor unit (para. [0061]-[0062] the performance sensors 42 monitors the athlete's heart rate).

Regarding claim 9, Newham in view of Vavrus teaches the system according to claim 8.
Vavrus further teaches wherein the sensor unit (FIG. 4 illustrates the components and circuitry that resides in the headset 14 including a sensor package 42) comprises a motion sensor unit (para. [0061]-[0062] the performance sensors 42 monitors the amount of finished laps).

Regarding claim 10, Newham in view of Vavrus teaches the system according to claim 9.
While Vavrus only teaches wherein the headset (FIG. 2 headset 14) comprising a motion sensor unit (para. [0061]-[0062] the performance sensors 42 monitors the amount of finished laps), the combination of Newham and Vavrus teaches both apparatuses comprising a motion 

Claims 13-20 are rejected for similar reasons as claims 3-10. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNY H TRUONG whose telephone number is (571)272-3836.  The examiner can normally be reached on M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tsang Fan can be reached on (571)272-7547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 






/KENNY H TRUONG/            Examiner, Art Unit 2653